Exhibit May 4, 2009 Greenlight Capital Re, Ltd. 802 West Bay Road The Grand Pavilion PO Box Grand Cayman, Cayman Islands KY1-1205 Re:Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to Greenlight Capital Re, Ltd., a Cayman Islands exempted company (the “Company”), in connection with the filing of a registration statement on Form S-3 (the “Registration Statement”), filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), relating to the offering and sale from time to time, as set forth in the
